     Case 2:20-cv-01044-MCE-CKD Document 4 Filed 05/26/20 Page 1 of 2

 1   ROBERT PATRICK STICHT (SBN 138586)
 2   T. RUSSELL NOBILE*
     ROBERT POPPER*
 3   ERIC LEE (SBN 327002)
 4   JUDICIAL WATCH, INC.
     425 Third Street SW, Suite 800
 5   Washington, D.C. 20024
 6   Telephone: (202) 646-5172
     Fax: (202) 646-5199
 7   Email: rsticht@judicialwatch.org
 8   Email: Rnobile@judicialwatch.org
     Email: Rpopper@judicialwatch.org
 9   Email: Elee@judicialwatch.org
10
     *Application for admission pro hac vice forthcoming
11

12   Attorneys for Plaintiffs
13                         UNITED STATES DISTRICT COURT

14                        EASTERN DISTRICT OF CALIFORNIA

15                                  SACRAMENTO DIVISION

16

17   DARRELL ISSA, JAMES B.                   Case No. 2:20-cv-01044-MCE-CKD
     OERDING, JERRY GRIFFIIN,
18   MICHELLE BOLOTIN, and
     MICHAEL SIENKIEWICZ,
19                                            NOTICE OF RELATED CASE
                      Plaintiffs,
20                                            (Republican Nat’l Comm. v. Newsom,
            v.                                2:20-at-00509)
21
     GAVIN NEWSOM, in his official
22   capacity as Governor of the State of
     California, and ALEX PADILLA, in
23   his official capacity as Secretary of
     State of California,
24
                      Defendants.
25

26

27

28
Case 2:20-cv-01044-MCE-CKD Document 4 Filed 05/26/20 Page 2 of 2
